DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/09/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Wakamatsu et al. (JP-2017-007111)  teaches a label printing apparatus that prints information such as a barcode and a label continuum 1 is, for example, a plurality of labels 11 temporarily attached to a mount at regular intervals in a row, but can also be constituted by a lineless label without a mount. As shown in FIG. 2, the first code 12, the second code 13, and other information 14 are printed on the label 11. In this example, the first code 12 is a bar code, and the second code 13 is a two-dimensional code.
Kasai (JP-2013-001106) teaches providing a technique capable of detecting printing failure at low cost, where the printing failure detecting device includes a reading unit relatively moved in a conveying direction by a conveying unit, and reading a print medium alternately printed with an inspection pattern and one or more print images in the conveying direction by a print head; a first failure detection unit 
Satake (JP-2015-123619) teaches providing an ink jet recorder which improves an efficiency of detection of a defective image, where an image based on an image data and a pattern for detecting a defect of recording means are recorded by recording means. On the basis of the pattern, whether or not there is a defect in the recording means is determined, and on the basis of the determined result, whether or not a defect occurs on the image based on the image data is determined. At this time, determination is made whether a defect occurs with respect to an image based on an image data recorded between a first pattern, in which it is determined that a defect is present in the recording means, and a second pattern which is recorded on a continuous sheet prior to the first pattern.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackley et al. (EP-3509285 A1, hereinafter ‘Ackley’).

With respect to claim 1, Ackley teaches a printer (i.e., a printer, ¶0007) comprising: 
a conveyer (e.g., transport means, Fig. 7) configured to convey a sheet in a conveying direction (e.g. configured to transport a printing media in a direction, Fig. 7, ¶0155); 
a printing portion (e.g., a printhead 708, Fig. 7) configured to print an image in a printing area of the sheet conveyed by the conveyer (e.g., configured to print a label in a region of the printing media transported by the transport means, Fig. 8, ¶0026); 
a reader (e.g., a scanner/image head 726, Fig. 7) located downstream of the printing portion in the conveying direction, the reader being configured to read the image in the printing area printed by the printing portion (e.g., the scanner/image head 726 positioned after the print head 708 is configured to read/scan the printed label, Fig. 7, ¶0023, ¶0042); and 
a controller (e.g., a controller, Fig. 7) configured to perform: in a case that the printing portion is to print images in a plurality of printing areas of the sheet, setting, as at least one target printing area, a part of the plurality of printing areas (e.g., configured to adjust, while the print head is printing the labels in a plurality of regions of the printing media, printer settings (e.g., resolution), for at least one region, the labels of the plurality of regions, until a printed pattern meets pre-defined acceptance criterion, ¶0043); and 
determining whether a printing result in each of the at least one target printing area satisfies a prescribed quality based on image data which is generated by reading the printing result by using the reader (e.g., determining/verifying whether a result in each of the labels satisfies a quality standard based on an image which is generated by reading/scanning the printed label, ¶0023, ¶0043).  

sets, as target printing areas, a farthest-upstream printing area and a farthest-downstream printing area from among the plurality of printing areas, the farthest-upstream printing area being located farthest upstream in the conveying direction among the plurality of printing areas, the farthest-downstream printing area being located farthest downstream in the conveying direction among the plurality of printing areas (e.g., Upstream refers to the material inputs needed for production, while downstream is the opposite end, where products get produced and distributed; therefore, Ackley teaches that labels are arranges in 2 printing areas, Figs. 5, 9, 11 & 36A).

With respect to claim 6, Ackley teaches the printer according to claim 5, wherein in the setting a part of the plurality of printing areas, the controller sets, as target printing areas, one or more first printing areas located downstream from the farthest-upstream printing area and one or more second printing areas located upstream from the farthest-downstream printing area from among the plurality of printing areas (e.g., Upstream refers to the material inputs needed for production, while downstream is the opposite end, where products get produced and distributed; therefore, Ackley teaches that labels are arranges in 2 printing areas, Figs. 5, 9, 11 & 36A).  

With respect to claim 10, Ackley teaches the printer according to claim 1, wherein in a case that the controller determines that a printing result in a certain printing area does not satisfy the prescribed quality, the controller is configured to perform: controlling the printing portion to stop printing; and additionally determining whether a printing result in one or more intermediate printing areas satisfies the prescribed quality, the one or more intermediate printing areas being located between the certain printing area and a printing area in which a printing result is lastly determined to satisfy the prescribed Under Examiner’s approach: in a case when a label doesn’t satisfy, stop printing and additionally print a X as a printing result, or advance to a next label and perform inspection (verification) again, ¶0170 - ¶0173).

With respect to claim 11, Ackley teaches the printer according to claim 10, wherein in the additionally determining, the controller is configured to determine whether each of printing results in printing areas located upstream to the certain printing area in the conveying direction satisfies the prescribed quality (e.g., If determined that the print quality is acceptable or correctable, the method proceeds to determines if more labels are to be printed. If not, the method 1200 ends. Otherwise, for more labels, the method returns and the printing continues for the next label, ¶0170 - ¶0174).

With respect to claim 14, Ackley teaches the printer according to claim 1, wherein the image read by the reader includes a barcode (Fig. 8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of Kouguchi (U.S PreGrant Publication No. 2017/0357470 A1, hereinafter ‘Kouguchi’).

With respect to claim 2, Ackley teaches the printer according to claim 1, but fails to teach: wherein the plurality of printing areas is arranged in the conveying direction, wherein in the setting a part of the plurality of printing areas, the controller sets, as target printing areas, printing areas at intervals of a prescribed number of printing areas from among printing areas located upstream from a specific printing area in the conveying direction.
However, in the same field of endeavor of printing labels, Kouguchi teaches wherein the plurality of printing areas is arranged in the conveying direction, wherein in the setting a part of the plurality of printing areas, the controller sets, as target printing areas, printing areas at intervals of a prescribed number of printing areas from among printing areas located upstream from a specific printing area in the conveying direction (Kouguchi: e.g., arranges printing objects (e.g., eye marks 21a and 21b) at predetermined intervals of printing regions from a upstream  machine in a sheet conveyance, ¶0065, ¶0071 - ¶0072, ¶0084 & ¶0089, Figs. 8 & 12 - 17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Ackley as taught by Kouguchi since Kouguchi suggested in ¶0071 - ¶0072 that such modification would performs printing without limitation on a continuous sheet (e.g., w/o gap between the images in a feeding direction) by the use of the printer in order to avoid stopping due to presence of non-printable region.

With respect to claim 4, Ackley in view of Kouguchi teaches the printer according to claim 2, wherein an image to be printed in one of the plurality of printing areas includes one or more barcodes (e.g., the image is a printed barcode, ¶0023, Fig. 5), wherein in the setting a part of the plurality of printing areas, the controller sets the prescribed number based on at least one of a type of one of the one or more barcodes, number of the one or more barcodes, a size of one of the one or more barcodes, a conveying speed of the sheet, and a length of the one of the plurality of printing areas in the conveying direction (e.g., at least different types of barcodes (e.g., properly vs improperly), ¶0159, ¶0256).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of Zhao et al. (U.S PreGrant Publication No. 2018/0253578 A1, hereinafter ‘Zhao’).

With respect to claim 13, Ackley teaches the printer according to claim 1, but fails to teach wherein in a case that the controller determines that a printing result in a certain printing area does not satisfy prescribed quality, the controller is configured to perform: controlling the printing portion to stop printing; and determining that a printing result in each of one or more intermediate printing areas does not satisfy the prescribed quality, the one or more intermediate printing areas being located between the certain printing area and a printing area in which a printing result is lastly determined to satisfy the prescribed quality.
However, in the same field of endeavor of printing labels/barcodes, Zhao teaches: wherein in a case that the controller determines that a printing result in a certain printing area does not satisfy prescribed quality, the controller is configured to perform: controlling the printing portion to stop printing; and determining that a printing result in each of one or more intermediate printing areas does not satisfy the prescribed quality, the one or more intermediate printing areas being located between the certain printing area and a printing area in which a printing result is lastly determined to satisfy the Zhao: e.g., a printer configured to verify a print quality of a barcode image after printing of the barcode image by the printer; and if there is a defective barcode, speed can be slow down, optimize or adjusted, ¶0007, ¶0022, ¶0039, Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Ackley as taught by Zhao since Zhao suggested in ¶0007, ¶0022, ¶j0039 and Fig. 4 that such modification would reduce the printing speed in order to reprint and obtain a better quality until condition is acceptable.

Allowable Subject Matter

Claims 3, 7 - 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, none of the cited references teaches the printer according to claim 2, wherein in the setting a part of the plurality of printing areas, the controller performs: measuring a time period from a first time to a second time, the first time being a time that the reader starts reading all of one or more printing areas located upstream from a farthest-downstream printing area in the conveying direction, the second time being a time that determination as to whether printing results satisfy the prescribed quality is complete for all of the one or more printing areas, the farthest-downstream printing area being located at farthest downstream in the conveying direction among the plurality of printing areas; and setting the prescribed number by comparing the measured time period with a 19time period required to print an image in one printing area.  

With respect to claim 7, none of the cited references teaches the printer according to claim 6, further comprising a storage configured to store a set of image data representing an image read by the sets number of printing areas to be set as one or more target printing areas, based on available capacity of the storage.  

With respect to claim 8, none of the cited references teaches the printer according to claim 6, wherein the controller is configured to further perform: receiving sets of data in a prescribed order, each of sets of data representing images to be printed on the plurality of printing areas, the received sets of data including a last set of data which is lastly received; and sequentially printing the images based on the received sets of data according to the prescribed order in which the sets of data is received, wherein in the setting a part of the plurality of printing areas, the controller sets one or more target printing areas from among printing areas which are read by the reader from a time that the last set of data is received.  

With respect to claim 9, none of the cited references teaches the printer according to claim 6, wherein the controller is configured to further perform: after the plurality of printing areas are printed, controlling the conveyer to convey the sheet in an opposite direction to the conveying direction; and after the controlling the conveyer is performed, controlling the conveyer to re-convey the sheet in the conveying direction, wherein in the determining, the controller is configured to perform: controlling the reader to read an image in each readable printing area which can be read from among the one or more first printing areas while the controlling the conveyer to re-convey the sheet is performed such that a set of read data corresponding to the each readable printing area is generated; and determining whether a printing result in the each readable printing area whose image is read while the controlling the conveyer to re-convey the sheet is performed satisfies the prescribed quality based on the corresponding set of read data.  

With respect to claim 12, none of the cited references teaches the printer according to claim 10, further comprising a storage configured to store a set of image data representing an image read by the reader, wherein in the additionally determining, the controller is configured to perform: in a case that the 

Examiner's Note

Even the terms of “first time” and “second time” are in specification, examiner suggests the applicant to optionally narrow the limitations of “first time” and “second time” to “inspection time“  and “conveying time“, respectively, in order to make them harder to find.  

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Sato et al. (U.S PG Publication No. 2017/0178545 A1)1
James et al. (U.S PG Publication No. 2019/0016495 A1)2

1This reference teaches an inspection part carries out inspection of quality of labels having been formed. While the shape of the labels is recognized by an image sensor, presence or absence of defects in the labels, for example, whether the shape of the labels 270 falls within a predetermined range, is determined. And when a residue of a predetermined amount is wound around the paper core, the label printing apparatus 1 is stopped. With the stopping of the label printing apparatus 1, the residue wind-up part is stopped. Then, for example, after cutting the residue near the residue roll , the paper core is removed from the free end side of the winding roll shaft together with the residue roll . Then, a new paper core is attached to the winding roll main body 52b. Thereafter, by carrying out the above-described preparation step, winding operation is restarted.
2This reference teaches a quality control station that inspects the labels for defects.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674